Citation Nr: 1432560	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  08-21 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c) (2012), the appeal has been advanced on the Board's docket.  

The Veteran served on active duty from January 1989 to June 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in December 2005 and January 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The December 2005 RO decision denied service connection for a psychiatric disorder (listed as depression).  

The January 2009 RO decision denied service connection for PTSD and for a right shoulder disability.  

In August 2013, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the claim file.  

In October 2013, the Board remanded the issues of entitlement to service connection for a psychiatric disorder, to include PTSD, and for a right shoulder disability, for further development.  

A February 2014 RO decision granted service connection and a 20 percent rating for right shoulder impingement syndrome, effective February 28, 2008.  Therefore, that issue is no longer on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

This case was previously remanded by the Board in October 2013, partly to schedule the Veteran for a VA examination by an appropriate medical professional for the purpose of ascertaining whether any currently diagnosed psychiatric disorder, to include PTSD, was etiologically related to her period of service.  Prior to the examination, the RO was to identify for the examiner any stressor or stressors that were established by the record.  

The Board directed that if a diagnosis of PTSD was found to be appropriate, the examiner was to specify (1) whether each alleged stressor found to be established by the evidence of record (whether by the RO or in the case of the alleged personal assault, in the examiner's opinion) was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD had been satisfied; and (3) whether there was a link between the current symptomatology and one or more of the in-service stressors sufficient to produce PTSD.  The examiner was also directed to acknowledge and comment on any lay evidence indicating a change in the Veteran's behavior as compared to her personality prior to entering active duty.  

Additionally, the October 2013 remand directed that if the examination resulted in psychiatric diagnoses other than PTSD, the examiner was to provide a medical opinion, with adequate rationale, as to whether it was at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorders, other than PTSD, were related to and/or had their onset during the Veteran's period of service.  The examiner was directed to acknowledge and comment on any lay evidence indicating a change in the Veteran's behavior as compared to her personality prior to entering active duty.  

The October 2013 remand further directed that the examiner must specifically acknowledge and discuss the Veteran's reports that she suffered psychiatric problems during her period of service and continuous psychiatric problems since service.  

Pursuant to the October 2013 remand, the Veteran was afforded a VA psychiatric examination in January 2014.  There was a notation that the Veteran's claim folder was reviewed.  As to diagnoses, the examiner indicated that the Veteran did not have a diagnosis of PTSD that conformed to the "DSM-V" criteria.  However, the examiner stated that the Veteran did have diagnoses of an unspecified depressive disorder and an unspecified personality disorder.  The examiner reported that the Veteran's chart showed consistent references to depressive symptoms (sleep, concentration, depression, and anxiety) since she began treatment in 2007.  The examiner commented that while the Veteran clearly attributed her symptoms to military sexual trauma, the medical record documentation suggested that she sought treatment and had depressive symptoms related to her nine-year old daughter's illness and eventual death from postoperative complications related to a congenital heart defect.  The examiner maintained that the origin of the Veteran's depression was unclear and that there was no independent evidence that it was linked to her military experience.  

The examiner stated that the Veteran also demonstrated symptoms characteristic of a personality disorder which did not meet the full criteria for any specific personality disorder based on the information obtained from the interview and chart review.  The examiner reported that some of the Veteran's treating physicians made reference to a personality disorder, not otherwise specified, and other clinicians had deferred and indicated possible concerns in that area, rather than noting that there was no personality disorder.  The examiner stated that the Veteran indicated some symptoms that might be considered characteristic of a personality disorder that caused clinically significant distress in important areas of functioning (histrionic, paranoid, and anti-social features).  

The examiner further maintained that, based on the evaluation and review of the record, it appeared that in treatment settings the Veteran discussed some of her troubled past and symptoms related to depression, including symptoms stemming from the death of her child.  The examiner stated that in the present evaluation sessions, the Veteran denied problems she had previously reported to VA caregivers, which gave an impression of dishonesty, and appeared to be an attempt by the Veteran to manipulate the outcome of the examination in an unsophisticated manner.  

In subsequent April 2014 addendum to the January 2014 VA psychiatric examination, the same examiner noted that the Veteran's claim file was reviewed.  The examiner indicated, as to a medical opinion summary, that chronic depression could be caused by and perpetuated by multiple factors.  The examiner stated that, based on the available data, it was at least as likely as not that the alleged military sexual trauma, as well as other stressful life experiences, contributed to the current diagnosis and symptoms of depression.  However, the examiner also specifically indicated that the psychiatric disorder, to include PTSD, was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reported that the Veteran did not currently have a diagnosis of PTSD.  The examiner stated that a PTSD diagnosis in April 2013, on the Veteran's initial visit, was felt to be a reflection of what the Veteran asserted, rather than from a complete diagnostic evaluation.  The examiner indicated that diagnostic impression based on more complete evaluations found in the chart suggested depression and a personality disorder, rather than PTSD, as a primary diagnosis.  

The examiner also found that the claimed psychiatric disorder, to include PTSD, was less likely than not (less than 50 percent probability) proximately due to or the result of a service-connected disability.  The examiner stated that there was evidence of the existence of problems with parenting skills, poor coping skills, and difficulty with emotional regulation prior to the Veteran's period of service.  It was noted that the Veteran grew up with an alcoholic father and had marital problems prior to entering the military.  The examiner stated that the Veteran's marital problems persisted during her time in the military and were well documented, as were significant problems managing finances, which ultimately led to her discharge.  

The examiner further indicated that the claimed condition, which clearly and unmistakably existed prior to service, was [not] aggravated beyond its natural progression by an in-service event, injury, or illness.  The examiner stated that the Veteran's dysfunctional relationships prior to the military were documented.  It was noted that the Veteran claimed that the military sexual trauma aggravated that condition and caused disruption in relationships with family and others.  The examiner stated that the Veteran attributed all of her problems to her alleged sexual trauma experience, but that in her records, she endorsed her daughter's illness and death in 2009 from heart disease and multiple surgeries as a significant stressor between 2000 and 2009 contributing to the depressive symptoms.  The examiner also remarked that, extrapolating from the data available, there was evidence to suggest a pre-existing personality disorder, as well as pre-existing poor coping skills and relationship problems, which continued to exist at present.  

The examiner's opinions, pursuant to the January 2014 VA psychiatric examination report, with the April 2014 addendum, are contradictory.  For example, the examiner indicated that that chronic depression could be caused by and perpetuated by multiple factors, and stated that based on the available data, it was at least as likely as not that the alleged military sexual trauma, as well as other stressful life experiences, contributed to the current diagnosis and symptoms of depression.  However, the examiner also specifically indicated that the psychiatric disorder, to include PTSD, was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  Further, although the examiner provided an opinion as to secondary service connection, the Veteran has not claimed a psychiatric disorder, to include PTSD, as a result of her service-connected disabilities.  The examiner stated that the Veteran attributed all of her problems to her alleged sexual trauma experience, but that in her records, she endorsed her daughter's illness and death in 2009 from heart disease and multiple surgeries as a significant stressor between 2000 and 2009 contributing to the depressive symptoms.

Additionally, the examiner indicated that the Veteran's claimed psychiatric disorder, to include PTSD, clearly and unmistakably existed prior to service, and was [not] aggravated beyond its natural progression by an in-service event, injury, or illness.  The examiner also stated that that extrapolating from the data available, there was evidence to suggest that a pre-existing personality disorder, as well as pre-existing poor coping skills and relationship problems, which continued to exist at present.  However, the Veteran's service treatment records do not show treatment for any psychiatric problems, including PTSD.  There are no specific psychiatric diagnoses of record prior to the Veteran's period of service.  The examiner also did not address the Veteran's reports of psychiatric problems in service and psychiatric problems since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In light of the problems with the January 2014 VA psychiatric examination report, to include the April 2014 addendum, the Board finds Veteran has not been afforded an adequate VA examination as to her claim for service connection for a psychiatric disorder, to include PTSD.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Prior to the examination, any outstanding records of pertinent treatment must be obtained and added to the record.  

Accordingly, the appeal is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated her for psychiatric problems since March 2011.  Obtain copies of any relevant medical records which are not already in the claim folder.  Document any unsuccessful efforts to obtain records.

2.  Schedule the Veteran for a VA examination by an appropriate professional who has not previously examined the Veteran, either a psychiatrist or a psychologist, for the purpose of ascertaining whether any currently diagnosed psychiatric disorder, to include PTSD, is etiologically related to the Veteran's period of service.  The entire claim file, including any electronic files, must be reviewed by the examiner.  

Prior to the examination, the RO must identify for the examiner any stressor or stressors that are established by the record.  

If a diagnosis of PTSD is appropriate, the examiner must specify (1) whether each alleged stressor found to be established by the evidence of record (whether by the RO, or in the case of the alleged personal assault, in the examiner's opinion) was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors sufficient to produce PTSD.  In offering these assessments, the examiner must acknowledge and comment on any lay evidence indicating a change in the Veteran's behavior as compared to her personality prior to entering active duty.  

If the examination results in psychiatric diagnoses other than PTSD, the examiner must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorders, other than PTSD, are related to and/or had their onset during the Veteran's period of service.  In offering these assessments, the examiner must acknowledge and comment on any lay evidence indicating a change in the Veteran's behavior as compared to her personality prior to entering active duty.  

The examiner must specifically acknowledge and discuss the Veteran's reports that she suffered psychiatric problems during her period of service and continuous psychiatric problems since service.  

The Veteran's service treatment records do not show treatment for any psychiatric problems, and there is no specific evidence of any psychiatric diagnoses prior to the Veteran's period of service.  Absent clear and unmistakable evidence to the contrary, the Veteran must be presumed sound at the time of entrance into active service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



